          Case 6:18-cr-10065-EFM Document 84 Filed 05/15/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

THE UNITED STATES OF AMERICA,             )
                      Plaintiff,          )
                                          )
vs.                                       )               Case No. 18-10065-02-EFM
                                          )
SHANE M. GASKILL,                         )
                          Defendant.      )
__________________________________________)

                      MOTION FOR CONTINUANCE OF JURY TRIAL
        COMES NOW the Defendant, Shane M. Gaskill, by and through counsel of record

Stephen T. Ariagno and hereby moves this Court for an Order continuing the jury trial in the

above captioned case. In support thereof, counsel for Defendant would show the Court the

following:


   1.        The jury trial in this matter is scheduled for May 21, 2019, at 9:00 a.m.

   2.        The parties are working to finalize documents for diversion and should have that done

             within days.

   3.        Defense Counsel is requesting a continuance of approximately thirty (30) days.

   4.        Assistant United States Attorney, Debra Barnett, has no objection to this continuance.


        WHEREFORE, Defendant respectfully requests that this Court enter an Order continuing

the jury trial in the above captioned matter.

                                                Respectfully submitted,

                                                ARIAGNO, KERNS, MANK & WHITE

                                                BY /s/ Stephen T. Ariagno
                                                  Stephen T. Ariagno #14883
                                                  328 North Main Street
                                                  Wichita, KS 67202
                                                  (316) 265-5511
                                                  ariagno@aol.com
                                                  Attorney for Shane M. Gaskill
         Case 6:18-cr-10065-EFM Document 84 Filed 05/15/19 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above Motion for Continuance was
filed and served electronically pursuant to the CM/ECF system on May 15, 2019, on all counsel
of record.



                                               /s/ Stephen T. Ariagno
                                             Stephen T. Ariagno




                                             2
